— Judgment modified on the law and facts by increasing the award to the sum of $52,500 and as modified affirmed, with costs to the claimant. Certain findings of fact and conclusion of law disapproved and reversed and new findings and conclusion made. Memorandum: We recognize the general rule that a finding of value made in a condemnation proceeding may not be set aside unless, among other things, it appears that the lower court has failed to give to conflicting evidence the relative weight which it should have and thus has arrived at a value which is excessive or inadequate (Matter of City of New York [Newtown Creek], 284 N. Y. 493, 498). It is recognized that in this area of the law an appellate court is reluctant to disturb an award made by an able and experienced Trial Judge who has seen and heard the witnesses and viewed the property (cf. Matter of City of New York [Jafs Realty Corp.], 286 App. Div. 821). As we view the present record, there is implicit in the findings of the trial court as revealed by the amount of the award that the best available use of this property was for subdivision and sale of building lots. Claimant had taken action to do this and had sold some lots. It further appears that he had complied with the objections raised by the county authorities. Upon all the evidence we conclude that the award was inadequate. We find that the fair market value of claimant’s prop*803erty on November 17, 1953 was the smn of $52,500. All concur. (Appeal by claimant from a judgment of the Court of Claims, for claimant for permanent appropriation of land.) Present — MeCurn, P. J., Kimball, Wheeler, Williams and Bastow, JJ.